Ruffin, Presiding Judge.
In Edmondson v. Gilmore,1 this Court concluded that collateral estoppel barred Scott and Traci Edmondson from petitioning to adopt T. M. G. However, in In re T M. G.,2 the Supreme Court reversed this Court’s opinion, concluding that the Edmondsons were free to proceed with the adoption. Accordingly, this Court’s opinion in Edmondson v. Gilmore is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court. It follows that the ruling of the trial court is hereby reversed.

Judgment reversed.


Johnson, P. J., and Ellington, J., concur.


 251 Ga. App. 776 (554 SE2d 742) (2001).


 275 Ga. 543 (570 SE2d 327) (2002).